         Case 1:02-cr-01435-LAP Document 415 Filed 10/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                               No. 02-CR-1435 (LAP)
ANTOINE STEWART,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Government shall respond to Mr. Stewart’s motion [dkt.

no. 413] within thirty days.         Any reply shall be filed two weeks

thereafter.

SO ORDERED.

Dated:     October 30, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
